DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This Corrected Notice of Allowability is in response to the amendments filed on November 24, 2020, as directed by the Non-Final Rejection on August 25, 2020, and to correct typos that did not include claims 147 and 148 in the indicated allowed claims of the Notice of Allowance dated February 17, 2021. Claims 98, 124-125, 129, 133-135, 137-138, 141-142 and 144 are amended. Claims 123, 128, 130 and 140 are canceled. Claims 145-148 are new. Claims 98, 100-101, 114-119, 122, 124-125, 129, 131-139 and 141-148 are pending in the instant application. The previous objection to claim 135 are withdrawn as necessitated by amendment. The rejections under 35 U.S.C 112(b) to claims 138 and 140 are withdrawn as necessitated by amendment. The previous rejections under 35 U.S.C 103 are withdrawn as necessitated by amendment, and due to the examiner’s response below.
Response to Arguments
Applicant’s arguments, see Pages 12-16 of Remarks, filed November 24, 2020, with respect to claims 98, 100-101, 114-119, 122-124, 131 and 135-139 have been fully considered and are persuasive.  The rejections of claims 98, 100-101, 114-119, 122-124, 131 and 135-139 have been withdrawn. 
Allowable Subject Matter
Claims 98, 100-101, 114-119, 122, 124-125, 129, 131-139 and 141-148 are allowed and are renumbered 1-30.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record may be seen as Grashow (U.S Publication No. 2016/0008564 A1) and Smith (U.S Publication No. 2012/0325219 A1) and Sta-Maria (U.S Publication No. 2005/0092329 A1) and Veliss (U.S Publication No. 2008/0060649 A1). 
Grashow teaches a patient interface (2) for sealed delivery of air at a therapeutic pressure with a cushion assembly (12) with a pair of plenum chamber inlet ports (see Fig. 1, where tubes 14 connect to 12) that receive the flow of air, a seal-forming structure (portion of 12 that contacts the nose/nares) that 
Grashow is silent regarding a bias and adjustment mechanism to allow adjustment of a length of the gas delivery tubes to enable the length of the tubes to be adjusted, and to impart a biasing force to urge the seal-forming structure toward the entrance to the patient’s airway, wherein the bias an adjustment mechanism comprises an elastic member which comprises a portion of the gas delivery tube having a concertina structure.
Smith disclose a bias and adjustment mechanism (18) to allow adjustment of a length of the gas delivery tube (see Paragraph 0020, the bellows segment is flexible), wherein the bias and adjustment mechanism comprises an elastic member which comprises a portion of the gas delivery tube having a concertina structure (the bellows portion may be considered elastic since it may return to its original shape after distortion, be it stretching or bending). However, the concertina structure of Smith does not impart a biasing force along at least a part of a length of the delivery tube to urge the seal-forming structure towards the patient’s airway. The concertina portion appears to be placed to allow for bending and for contouring of the tube to the head of the patient, rather than for active adjustment and biasing of the cushion or seal-forming structure towards the patient’s face. Furthermore, it is noted that the strap 48 of Smith is connected to an outer sleeve 16, but is absent in other embodiments. Inclusion of a tab connected to the tube itself would have to be placed at straight-section 14 in order for the tab to be positioned between the concertina structure and the first end, which would interference and go over the patient’s ear. 
Sta-Maria similarly discloses an elastic member of the tubes that comprises a concertina portion (see Fig. 1 and Paragraph 0039, tubes 110/120/130/140 have a corrugated portion that may compress or extend to adjust to the patient’s head and promote securement to the patient). However, the lower 
It is noted that Veliss also teaches a length adjustable strap (60) that connects via a posterior-protruding tab (46) on each of the two tubes (42).
It is thus found that there is no teaching or suggestion which would teach a bias and adjustment mechanism to allow adjustment of a length of the gas delivery tubes to enable the length of the tubes to be adjusted, and to impart a biasing force to urge the seal-forming structure toward the entrance to the patient’s airway, wherein the bias an adjustment mechanism comprises an elastic member which comprises a portion of the gas delivery tube having a concertina structure that is located above the patient’s otabasion superior in use.
Similar arguments can be made for claim 135.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS WILLIAM GREIG whose telephone number is (571)272-5378.  The examiner can normally be reached on Monday - Thursday: 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on 571-272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 

/THOMAS W GREIG/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785